DETAILED ACTION
Disposition of Claims
Claims 1, 6-12, and 17-27 were pending.  Claims 2-5 and 13-16 remain cancelled.  Amendments to claims 1, 20, and 23 are acknowledged and entered.  Claims 1, 6-12, and 17-27 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190194626 A1, Published 06/27/2019.  Amendments to the specification presented on 03/15/2019 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 11/10/2020 regarding the previous Office action dated 08/12/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 6-12, and 17-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because methods of inducing protein expression, wherein said protein is operably linked to a viral promoter, wherein said induction is mediated through ICP0 transfected into Vero or Vero-derived cell lines, does not reasonably provide enablement for: 
1) methods of stimulating the production of any non-HSV replication-defective virus through the transfection of ICP0 into any type of mammalian or avian cell wherein said ICP0 is operably linked to any type of promoter or for 
2) methods of inducing any protein expression, wherein said protein is operably linked to any viral promoter, wherein said induction is mediated through ICP0 transfected into any type of mammalian or avian cell and wherein the ICP0 is operably linked to any type of promoter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claimed inventions are drawn to methods for producing any non-HSV replication defective virus in any type of mammalian or avian cell comprising the transfection of ICP0 encoded from a constitutive or non-inducible promoter, wherein said ICP0 induces expression of any heterologous protein required for said replication-defective virus expression.  The claimed inventions are also drawn towards the increased expression of any recombinant protein in vitro in any cell type through the transfection of ICP0 into said cell, wherein said ICP0 is expressed from a constitutive or non-inducible promoter.  The breadth of “replication defective virus” includes any virus of in trans and so long as said virus is not HSV-1 or HSV-2.  Therefore, the breadth of this limitation is very large, and includes any type of disabled, infectious single cycle (DISC) virus that may be engineered, or includes expression of any protein that may act as a transactivator to facilitate or complement the expression of said non-HSV replication defective virus.  The breadth of “heterologous recombinant protein” is similarly large, as it is unclear whether the protein is heterologous to the host cell, the virus, or to ICP0.   The methods to aid in replication-deficient virus expression do not require ICP0 to be operably linked to any specific type of promoter; the methods drawn only towards heterologous protein expression require ICP0 to be linked to a non-inducible promoter.  The construction of the claims requires that the cell express the heterologous recombinant protein before introduction of the ICP0 by transfection.  
State of the prior art/Predictability of the art.  The prior art has recognized that ICP0 from HSV is a multifunctional protein that interacts with and modulates a wide range of cellular defensive pathways within the host.  With its RING finger motif, ICP0 has been shown to be a transactivator of all classes of HSV promoter elements, as well as being an E3-like ubiquitin ligase.  (Smith MC, et. al. Future Virol. 2011 Apr;6(4):421-429.)  ICP0 is considered a promiscuous transactivator, inasmuch as it activates transcription from HSV and heterologous (HPV, HIV, SV40, RSV) viral promoter elements independently of a single cis-acting element (Hagglund R, et. al. J Virol. 2004 Mar;78(5):2169-78.; see also Sekulovich RE, et. al. J Virol. 1988 Dec;62(12):4510-22.)  However, overexpression of ICP0 was shown to be toxic to host cells, and the level of ICP0 expression had to be tightly controlled in order to allow the cells to thrive while allowing ICP0 to act as a transactivator (See e.g. Hobbs WE, et. al. J Virol. 2001 Apr;75(7):3391-403.; Wu N, et. al. J Virol. 1996 Sep;70(9):6358-69.)
Cuchet et. al. (Cuchet D, et. al. J Gene Med. 2005 Sep;7(9):1187-99.; hereafter “Cuchet”) notes that ICP0 arrests cell growth at G1/S and G2/M phases, and that this protein with E3 ubiquitin ligase like activity renders HSV less toxic when deleted from the genome (entire document; see abstract.)  Cuchet studies the effect of ICP0 on glioblastoma cells as a potential cancer therapeutic, and showed that ICP0 induced centromeric disruption, appearance of micronuclei, arrest of proliferation, and significant cell death in glioblastoma cells, but not in cultured primary cardiomyocytes or brain cells (entire document; 
Paladino et. al. (Paladino P, et. al. PLoS One. 2010 Apr 29;5(4):e10428.) attempted to transfect cells with ICP0 expression plasmids but found that over-expression of WT or mutant ICP0 localized within the nucleus of fibroblasts and had strong toxic effects in this non-immortalized cell line (Figure S2). Similar observations of nuclear retention of exogenously delivered ICP0 have been reported elsewhere, and likely reflect the growing evidence that additional viral proteins are required for the transition of ICP0 from the nucleus to the cytoplasm during viral infection.
Some investigators use inducible systems to adjust and monitor the levels of ICP0 expressed in cell lines (Everett RD, et. al. J Virol. 2009 May;83(10):4978-83. Epub 2009 Mar 4.) and notes that even in these systems the cells can only be induced for a short number of days before the toxic effects of ICP0 on the cell itself takes effect (Everett RD, et. al. J Virol. 2009 May;83(10):4963-77. Epub 2009 Mar 4.; p. 4965, ¶ bridging cols.)
Mosca (Mosca JD, et. al. Proc Natl Acad Sci U S A. 1987 Nov;84(21):7408-12.) has shown that transfection of ICP0 (IE110) and the ability to be a promiscuous transactivator of other viral proteins is dependent upon the cell line utilized.  Mosca showed that transfection of ICP0 alone with HIV LTR/CAT gene induced CAT activity in Ltk(-) and Vero cells but induced very little CAT activity in HeLa cells (Table 1).  
Even post-filing art highlights the unpredictability of using ICP0 as a transactivator.  Yao (US20200172928A1, Pub. 06/04/2020, Priority 06/05/2017) teaches Vero cell lines that can complement ICP0 deficient HSV have been generated, but that the cell lines have exhibited non-parental cell morphology, slow growth, and loss of complementation efficiency with as little as 15 passages, properties that are not amenable to large scale rigorously regulated clinical production (¶[0007]).  Yao further details these cell lines mainly expressed ICP0 under the control of its own promoter (e.g. 0-28, F06, L7) and exhibited severe morphological and growth defects, and plasmids expressing ICP0 often failed 
Ostrove et. al. (Ostrove JM, et. al. J Virol. 1987 Dec;61(12):3726-32.) shows that the ICP0 transactivator has different effects on different viral genes, thus showing that depending on how the virus is attenuated, the induction of viral replication may or may not be affected by the presence of ICP0 (See Figs. 2-3 and 6).  
Next, it also appears as though specific types, domains, or sequences of ICP0 are important for their transregulatory function, as full-length wild-type ICP0 sequences possess this upregulatory ability while ICP0 variants have an inhibitory effect on viral gene expression (See e.g. Weber US5686601A, Pub. 11/11/1997, entire document; abstract.)  
Finally, the ICP0 is introduced into the cells through “transfection” in each of the methods claimed, without any specific transfection methods or reagents specified.  Transfection optimization is a necessary step in the art, and requires monitoring cells for function, including gene transcription and translation, and the ability to carry out normal cellular processes. Of concern is the balance between gene expression and transfection-induced cellular toxicity. Cell death and toxicity not only affects cell morphology but also critical cellular pathways. Since cell types respond differently to transfection, one of skill in the art would not assume that reagents and/or conditions that enable high efficiency transfection in one line will be effective in another.  Other factors to consider during optimization are: (1) nucleic acid 
Working examples. The working examples disclosed in the specification detail the use of HSV-2, HSV529 (Examples 1-3), or defective AdV vectors to express ICP0 under control of a viral inducible promoter in the Vero-derived AV529-19 cell line (Example 4).  ICP8, encoded by the UL29 gene, appears to be operably linked to a strong constitutive viral promoter (CMV MIE) in the AV529-19 cells (¶[0077]).  The examples explore how the expression of ICP8 under the control of the viral constitutive CMV promoter in different systems (i.e. vectors vs plasmids) is affected by this AdV-encoded ICP0 (Examples 5-6).  In Example 7, the ICP0 is expressed from a plasmid in AV529-19 cells and is under control of the IE CMV promoter, and is able to induce protein expression of ICP8 under control of a constitutive promoter (¶[0078]).  In Example 9, ICP0 is operably linked to a doxycycline-sensitive promoter (TetOne-ICP0), and inducing this promoter through addition of increasing concentrations of doxycycline showed a corresponding induction of ICP8 (¶[0093]).  
Applicant notes that the enhancement seen in the examples which use the AdV to transduce ICP0 into the cell is greater than is what is seen when the ICP0 is under control of the CMV promoter within a plasmid and wherein said plasmid is introduced into the cell via transfection.  
No other replication-defective viruses aside from replication-defective HSV (HSV529) were studied for their ability to be positively or negatively affected by transfected ICP0, nor was any other replication-defective virus studied to determine whether its replication was positively or negatively affected when said transfected ICP0 was under the control of an inducible or constitutive promoter.  It does not appear as though ICP0 expressed from a plasmid and under control of a non-inducible promoter was tested for its ability to induce protein expression in any replication-deficient virus, as the only replication deficient virus that was tested was HSV and the only ICP0-expression system tested upon that virus was the AdV-encoding system.  It does not appear as though host proteins in this particular cell line (AV529-19) were affected by the ICP0 expression (GAPDH analysis in Example 5), so it is not clear that heterologous proteins functionally linked to any or all non-viral promoters would be affected by ICP0 
No other non-Vero derived cell lines appear to have been tested for their ability to survive transient expression of either the heterologous protein of interest and/or ICP0 from any other promoter, constitutive or inducible.  No other replication-deficient virus was tested for the ability of the claimed ICP0-encoding plasmid to have an effect on said virus’ transcription.
Guidance in the specification. The specification provides guidance towards the use of Vero or Vero-derived AV529 cells transduced by ICP0-expressing AdV or transfected by plasmids encoding ICP0 from either a TetOne or a CMV MIE promoter to induce the expression of heterologous proteins under control of viral promoters or to induce the expression of replicative-defective HSV529.  It is not clear which replication-defective viruses (e.g. adenoviruses, adeno-associated viruses, papillomaviruses, retroviruses, lentiviruses, filoviruses, flaviviruses, etc.) would be positively or negatively regulated by over-expression of ICP0, and if the type of mutation that renders the virus replication deficient would affect the ability of ICP0 to act as a transducer.  It is not clear what types of cells aside from Vero-derived cells could be used in these methods, or the amount of ICP0 that could be safely expressed to produce the desired effect, or if the ICP0 should be expressed from an inducible or non-inducible promoter.  It is not clear that all recombinant proteins under the control of any viral promoter would be upregulated by the over-expression of ICP0 in the system claimed, as it appears only full length ICP0 was tested.  SEQ ID NOs: 4, 5, and 6 were disclosed for ICP0, but it is not clear which sequence(s) were utilized within the experiments.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective the claimed methods would be in any cell type other than Vero or Vero-derived cells, as even post-filing art shows ICP0 is toxic if its levels of expression are not tightly controlled, causing those of skill in the art to utilize alternative complementation methods to avoid ICP0 transient expression.  Prior art has shown that in dividing cells, ICP0 expression can be rapidly toxic to the cell.  Additional research is required to determine whether any non-HSV replication-defective virus would benefit from an expression system wherein a recombinant protein required for said virus’ expression is enhanced by the presence of ICP0.  Additional research is required to determine whether constitutive or inducible promoters should encode ICP0 in the methods as claimed, specifically within those methods aiming to produce mature virions.  Additional research is required to determine which cell lines harboring which heterologous proteins can be transfected with which reagents and under which conditions to express the ideal amount of ICP0 without inducing cytotoxic effects.  
For at least the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
Applicant notes the examiner highlighting that the art has stated that ICP0 expression induces cytotoxicity in a short number of days, and notes that this should be sufficient time to express a heterologous protein.  The Office noted previously that this was potentially one other area where the invention may then be narrowed to further show the invention is enabled, as the time frame for the method is not claimed.  While narrowing the time frame to when the heterologous protein is expressed, there continue to be multiple other issues with the broadly claimed method that, when taken as a whole, this amendment to narrow the timeframe of expression is insufficient to overcome.  Therefore, this argument is not entirely persuasive.  
Applicant’s further remarks again focus on their interpretation of Mosca.  The Office’s rebuttal to applicant’s arguments Mosca’s teachings was presented in previous Office actions and has not changed.  The Office reiterates the fact that the claimed invention is broadly drawn towards the induction of any heterologous protein in any cell type (instant claim 23) or any cell type of mammalian or avian origin clearly shows a large and significant difference in viability and expression depending on ICP0 expression and cell type used.  Applicant has failed to provide sufficient examples to convince one of skill in the art that the methods as claimed would work in the breadth of all the cell types claimed.  Therefore, while Mosca does show increased expression in the same cell type tested by applicant, Mosca also shows that this effect is clearly cell-type dependent.  This argument remains unconvincing.  
Applicant then argues that the specification demonstrates that ICP0 expression can be modulated and points to Example 9 of the specification.  This argument is not commensurate in scope with the claimed invention, as the instant claims are either not listing the type of promoter utilized by the ICP0 system or whether or not the system expressing ICP0 utilizes a promoter at all (instant claim 1) or the system expressing ICP0 uses a constitutive promoter as claimed in claims 20 and 23.  Therefore, one of skill in the art would not utilize an inducible promoter for the methods of claims 20 or 23, and it is not clear how the ICP0 is to be expressed in the method of instant claim 1 until at least dependent claim 18 and 19, and even then the promoter may be constitutive or inducible as provided for in claim 18.  Therefore, this argument is not persuasive.  
As recommended in previous Office actions for rationale previously presented, it is highly suggested that the claims be narrowed to the systems and limitations that were specifically tested.  Optimizing one parameter, in this instance, the time frame to which the heterologous gene is expressed, does not appear critical to any of the methods claimed, nor does it remove the question of whether or not such a method would work in the breadth of all systems claimed.  Therefore, for at least these reasons and the reasons set forth in previous Office actions, the claims are rejected for lack of enablement. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 20, and 23 and dependent claims 6-12, 17-19, 21-22, 24, and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendments to the claims.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained.)  Claims 20, 23-24, and 27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,208,292 in view of Mundle et. al. (Mundle ST, et. al. PLoS One. 2013;8(2):e57224. Epub 2013 Feb 26; CITED IN PARENT APPLICATION; hereafter “Mundle”.)  
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
	The applicant has requested that this provisional rejection be held in abeyance until allowable subject matter is indicated.  For reasons of record, this provisional rejection will be maintained.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648